Citation Nr: 0210858	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability.

Entitlement to service connection for muscle tension 
headaches.

Entitlement to a rating in excess of 10 percent for service-
connected tinnitus.  

Entitlement to an increased (compensable) rating for service-
connected defective hearing of the left ear.

Entitlement to a rating in excess of 10 percent for service-
connected coronary artery disease, status post myocardial 
infarction, with hypertension and hypercholesterolemia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1986 to August 1989, and from June 1990 to January 
1998, when he was medically discharged with severance pay. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1998 and 
March 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  The rating 
decision of August 1998 granted service connection for 
coronary artery disease, status post myocardial infarction, 
with hypertension and hypercholesterolemia, evaluated as 10 
percent disabling, granted service connection for hearing 
loss, left ear, with tinnitus, evaluated as noncompensably 
disabling, and denied the veteran's claim for service 
connection for muscle tension headaches.  The rating decision 
of March 1999 denied the veteran's claim for service 
connection for an acquired psychiatric disability.  The 
veteran appealed those determinations, seeking increased 
ratings for his service-connected residuals of coronary 
artery disease, status post myocardial infarction, with 
hypertension and hypercholesterolemia, and left ear hearing 
disabilities, and seeking service connection for muscle 
tension headaches and for an acquired psychiatric disability.

This case was previously before the Board in October 1999, 
and was remanded to the RO for additional development of the 
evidence, to include obtaining any additional private or VA 
medical records, or service medical records, of the veteran, 
and to afford the veteran VA audiological, psychiatric, 
neurological and cardiovascular examinations to determine the 
current nature, extent and etiology of any hearing, 
psychiatric, neurological or cardiovascular disabilities 
found present, with medical opinions as to whether any 
psychiatric or neurological disability currently found 
present is etiologically related to complaints or treatment 
shown in service.  The actions requested in the Board's 
October 1999 remand order have been satisfactorily completed, 
and the case is now before the Board for further appellate 
consideration.  

During the pendency of this appeal, and while the case was in 
Remand status, a rating decision of May 2002 granted an 
increased evaluation of 10 percent for the veteran's service-
connected tinnitus.  Applicable law mandates that when a 
veteran seeks an original or increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn his appeal as to the issue of a 
rating in excess of 10 percent for tinnitus, or for a 
compensable rating for defective hearing of the left ear and 
those claims are therefore before the Board for review.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The record 
shows that while the claimant's appeal was in remand status, 
the RO issued a Supplemental Statement of the Case in May 
2002 which notified the veteran and his representative of the 
provisions of the VCAA.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant and available evidence 
necessary for an equitable disposition of the instant appeal 
to reopen has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claims has been fully met.  In 
a letter dated in June 1998, the RO informed the veteran that 
VA was obtaining verification of his service and records of 
treatment he had received at private medical facilities.  The 
letter also advised the veteran to verify that his the 
complete medical reports had been forwarded from the private 
facility at which he had been treated.  In a letter of 
December 1998, the RO explained to the veteran that he needed 
to submit evidence to show continuity of treatment of his 
claimed disability from discharge from service to the 
present.  In the same letter, the RO asked the veteran to 
provide authorizations to enable VA to obtain the needed 
evidence.  Throughout the development of these claims, the 
veteran has been furnished with statements of the case and 
supplemental statements of the case, each of which included a 
summary of the evidence, thereby notifying the veteran of the 
evidence that had been obtained by the RO.

The RO has obtained the claimant's complete service medical 
records, as well as all private and VA medical records 
identified by the claimant, and the claimant has declined a 
personal hearing before an RO Hearing Officer or before the 
Board.  He has been afforded VA audiological, psychiatric, 
neurological and cardiovascular examinations to determine the 
current nature, extent and etiology of any hearing, 
psychiatric, neurological or cardiovascular disabilities 
found present, with medical opinions.  The appellant has not 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that it is clear that the appellant was 
fully notified and aware of the type of information and 
evidence required to substantiate his claims.  

Thus, the veteran has been notified of the evidence and 
information necessary to substantiate his claims, he has been 
iformed as to what information and evidence would be obtained 
by VA and what information and evidence he needed to provide, 
and he has been provided with assistance in developing the 
claims.  For these reasons, further development is not 
necessary for compliance with the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The clinical and other data does not show that the 
veteran has a chronic psychiatric disability which was 
acquired during active service, and competent medical opinion 
in the record is to the effect that any current psychiatric 
manifestations in the veteran are unrelated to any 
psychiatric complaints noted during active service.  

3.  The veteran does not have a chronic muscle tension 
headache disorder incurred during active service, and 
competent medical evidence states that any current headaches 
of the veteran are unrelated to any headaches complained of 
during active service.  

4.  The veteran's service-connected tinnitus is currently 
manifested by a periodic high-pitched, medium intensity sound 
throughout the day which he has learned to accept.  

5.  The findings on the VA audiology and audiometric 
examinations in July 1998 and in January 2000 are consistent 
with a level I hearing acuity in the veteran's nonservice-
connected right ear and a level I hearing acuity in the 
service-connected left ear. 

6.  The veteran's service-connected residuals of coronary 
artery disease, status post myocardial infarction, with 
hypertension and hypercholesterolemia, are currently 
manifested by evidence of an old inferior myocardial 
infraction, without objective clinical findings of congestive 
heart failure, dyspnea, fatigue, angina, dizziness,  syncope, 
or X-ray evidence of cardiac hypertrophy or dilatation on EKG 
or X-ray, and with well-preserved exercise tolerance and very 
mild degree of superimposed ischemia.  

7.  The veteran's service-connected residuals of coronary 
artery disease, status post myocardial infarction, with 
hypertension and hypercholesterolemia, left ear hearing loss, 
and tinnitus are not manifested by unusual or exceptional 
factors such as marked interference with employment or 
frequent periods of hospitalization such as to render 
inapplicable the regular schedular standards.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(a)(2001). 

2.  An chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(a)(2001). 

3.  The criteria for an increased (compensable) rating for 
defective hearing of the left ear are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§3.321(b)(1), Part 4, § 4.45, 4.45, Diagnostic Code 6100) 
(prior to and on and after December 10, 1999).  

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §3.321(b)(1), Part 4, §§ 4.45, 4.45, Diagnostic 
Code 6260) (prior to and on and after December 10, 1999).  

5.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of coronary artery 
disease, status post myocardial infarction, with hypertension 
and hypercholesterolemia, are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), 
Part 4, 4.104, Diagnostic Code 7005 (prior to an on and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for muscle tension headaches and for an acquired 
psychiatric disability, to ratings in excess of 10 percent 
for his service-connected coronary artery disease, status 
post myocardial infarction, with hypertension and 
hypercholesterolemia, and for his service-connected tinnitus, 
and to increased (compensable) ratings for his service-
connected left ear hearing loss. 

I.  The Evidence

At the time of entry into his first period of active service 
(July 1986-August 1989), the veteran denied any history of 
frequent or severe headache, depression or excessive worry, 
or nervous trouble of any sort.  The veteran's service 
entrance examination, conducted on August 8, 1985, disclosed 
that his psychiatric and neurological evaluations were 
normal, but noted a high frequency left ear hearing loss.  
His service medical records show that he was seen in July 
1988 for multiple vague, nonspecific complaints.  He denied 
headache, but noted that had been working on the night check 
and had difficulty sleeping during the day.  He denied any 
personal or emotional problems, or symptoms of depression, 
and stated that he had no history of psychiatric treatment in 
the past.  Physical and neurological examinations were within 
normal limits, and no motor, sensory or reflex deficit was 
found.  On service separation examination in June 1989, the 
veteran's head, heart and vascular system were normal, and no 
psychological or neurological abnormalities were found.

A report of medical history prepared by the veteran at the 
time of reenlistment for his second period of active duty 
(June 1990-January 1998) showed that he denied any history of 
frequent or severe headaches, and denied depression, 
excessive worry or nervous trouble of any sort.  His service 
reenlistment examination disclosed that his head and 
neurological and psychiatric evaluation was normal.  A report 
of medical history completed by the veteran in May 1991 shows 
that he denied any history of frequent or severe headaches, 
and denied depression, excessive worry or nervous trouble of 
any sort except for claimed claustrophobia.  A routine 
medical examination in May 1991 disclosed that his head and 
neurological and psychiatric evaluations were normal, and a 
chest X-ray was normal.  In December 1991, he complained of 
left-sided headaches, relieved by Ibuprofen, with no previous 
history of headaches, and the provisional diagnosis was rule 
out histamine headaches.  Examination revealed no motor, 
sensory or reflex deficits, and sinus X-rays were negative.  
The assessment was rule out tension headaches versus 
histamine cephalagia.  In May 1993, he was seen for the third 
episode of substernal chest pain in six months, after doing 
push-ups, sit-ups and moving heavy furniture, and in July 
1993 denied any history of heart trouble, shortness of 
breath, or defective hearing. In May 1995, the veteran was 
diagnosed with ethanol abuse, level II, and recommended for 
the alcohol rehabilitation program.  He completed that 
program and in February 1996, completed the Alcohol Aftercare 
Program.  In August 1994, the veteran was noted to complain 
of sinus congestion with acute headaches, and the assessment 
was acute headaches, tension versus vascular, seasonal 
allergies/rhinitis, and Eustachian tube dysfunction.  He was 
referred in December 1994 for evaluation of headaches, but 
reported that his headaches were relieved by Fiorinal or 
Naprosyn, and the assessment was vascular headaches. 

A report of medical history completed by the veteran in 
August 1995 shows that he complained of frequent and severe 
headache and trouble sleeping, but denied any history of 
ringing in the ears, depression, excessive worry or nervous 
trouble of any sort.  In August 1995, the veteran was seen 
with complaints of penile warts and a history of migraine 
headache.  A routine medical examination in August 1995 
disclosed that his head and neurological and psychiatric 
evaluations were normal, while elevated cholesterol levels 
were shown, hypertension was diagnosed, and a positive left 
threshold shift and high frequency hearing loss in the left 
ear was noted.  It was recommended that he stop drinking, 
stop smoking and lose weight, and he was enrolled in a 
cholesterol reduction class.  In 1995, he underwent alcohol 
rehabilitation.  

In September 1996, he was referred to the cardiology clinic 
for evaluation of complaints of substernal chest pain, an 
electrocardiogram (EKG) was found to be submaximal, and he 
was admitted to the station hospital for evaluation.  
Physical examination on admission was within normal limits, 
except for complaints of chest pain, and no motor, sensory or 
reflex deficits were found.  It was noted that an 
echocardiogram in 1993 was normal.  Following consultation, 
an inferior lateral myocardial infarction was diagnosed, and 
on hospital discharge in October 1996, he was placed on light 
duty, and prescribed antihypertensives and Coumadin.  

An outpatient entry in November 1996 diagnosed single-vessel 
coronary artery disease, status post myocardial infarction in 
September 1996.  The veteran requested a psychological 
evaluation in November 1996 due to his history of myocardial 
infarction, and was recently evaluated and was referred for 
psychological evaluation with a provisional diagnosis of 
situational depression secondary to myocardial infarction and 
life stressors.  A cardiac rehabilitation consultation in 
December 1996 showed that the veteran was experiencing 
anxiety about his coronary artery disease, but denied chest 
pain and could run without difficulty.  He was evaluated by a 
psychologist in December 1996, and stated that he had "never 
been happy since his parents' divorce, but had been 
relatively free of any psychiatric or medical problems, 
except alcohol abuse, until his myocardial infarction, when 
he began to experience anxiety about his heart and his future 
in the Navy.  The diagnosis was adjustment disorder with 
mixed anxiety and depressed mood; alcohol abuse, in 
remission; and status post myocardial infarction.  He was 
treated with cognitive and behavioral therapy and responded 
well.  

In January 1997, smoking and mild obesity were noted, 
Coumadin was discontinued, and he was returned to full duty 
in March 1997.  On a follow-up appointment in the cardiology 
clinic in April 1997, he reported that he was feeling fine, 
no significant hyperlipidemia was found, and antihypertensive 
medication was discontinued.  In April 1997, the veteran's 
health record was reviewed, and he was found to be physically 
qualified for reenlistment or extension, and in June 1997 he 
was determined to be fit for duty.  On psychology follow-up 
evaluation in June 1997, the veteran denied any disturbance 
of mood or behavior and stated that he was "doing great."  
Mental status examination was completely within normal 
limits, and the assessment was adjustment disorder, resolved.  

In September 1997, it was noted that the veteran had a 
history of hypertension, myocardial infarction in 1996, a 70-
80 percent occlusion of the right coronary artery, and was 
overweight with elevated cholesterol.  He was prohibited from 
sea duty or shipboard duty, limited to light duty, and placed 
on medical hold pending a Medical Board.  In November 1997, 
an EKG revealed very mild ischemia.  A report of medical 
history prepared by the veteran in connection with his 
service separation examination cited a history of left ear 
hearing loss, heart trouble, high blood pressure, frequent 
trouble sleeping, and depression of excessive worry, but 
denied frequent or severe headaches, or nervous trouble of 
any sort.  His service separation examination, conducted in 
September 1997, disclosed no defects of the head, and his 
psychiatric and neurological evaluations was normal.  A 
narrative summary prepared for the Medical Board in November 
1997 cited the veteran's history of chest pain and an 
inferior wall myocardial infarction in September 1996, and 
that a cardiac catheterization at the Portsmouth Navy Medical 
Center showed a single vessel disease with a thrombus in the 
right coronary artery, treated with Coumadin therapy for 
three months.  The veteran was shown to be status post 
myocardial infarction, and to have a history of hypertension, 
hyperlipidemia, urinary tract infections, an adjustment 
disorder (with mixed anxiety and depressed mood), alcohol 
dependency (in remission), benign headaches, and a high 
frequency sensorineural hearing loss in the left ear.  It was 
noted that prior to his inferior wall myocardial infarction, 
the veteran drank himself into intoxication twice a week, and 
that after attending the alcohol abuse clinic in June 1997, 
he currently limited his alcohol consumption to one beer 
daily.  On current physical examination, a regular cardiac 
rate and rhythm, without murmurs, rubs or gallops was found, 
neurological examination was negative, a left venogram 
revealed a 42 percent ejection fraction, and the inferior 
wall was hypokinetic with posterior akinesia.  The diagnosis 
was single vessel coronary artery disease with intraluminal 
filling defect consistent with thrombus which extends past 
the origin of the posterior descending artery into a 
posterolateral branch, with maximum obstruction of 70-80 
percent, mildly compromised left ventricular dysfunction, and 
status post recent inferior wall myocardial infarction with 
intraluminal thrombus.  It was recommended that in view of 
the veteran's documented inferior wall myocardial infarction, 
hypertension, hyperlipidemia, continued smoking, and fleeting 
chest discomfort, that he be medically separated from active 
duty in the US Navy and that his case be forwarded to the 
Physical Evaluation Board.  The diagnoses were inferior wall 
myocardial infarction, hypertension, and hyperlipidemia.  The 
veteran indicated that he did not wish to submit a statement 
in rebuttal of the Medical Board findings.  He was separated 
from service in January 1998 due to disability, with 
severance pay in the amount of $29,624.14.

The veteran submitted his original application for VA 
disability compensation benefits in May 1998, seeking service 
connection for myocardial infarction, hypertension, 
hyperlipidemia, benign headaches, left ear hearing loss, 
venereal and anal warts, and dysuria.  The RO requested 
copies of private treatment records identified by the 
veteran.  

On VA audiological examination in July 1998, the veteran 
complained of noise exposure from aircraft engines while in 
service, and complained of a medium intensity tinnitus 
occurring 4 to 5 times daily, and lasting 10 to 15 seconds.  
Audiometric examination revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
0
450
55

Those findings reflect an average decibel loss of 4 in the 
right ear and 26 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent correct in the right 
ear and of 92 percent correct in the left ear.  Those 
findings are consistent with a level I hearing acuity in the 
right ear and a level I hearing acuity in the left ear.  The 
diagnoses were normal hearing in the right ear, and a 
moderate sensorineural hearing loss in the left ear at 300 
and 4000 hertz.  

A report of VA general medical examination, conducted in July 
1998, noted the examiner's review of the veteran's service 
medical records, and cited the veteran's history of coronary 
artery disease with myocardial infarction, hypertension, 
hypercholesterolemia, left ear hearing loss and headaches.  
The veteran complained of occasional fleeting chest 
discomfort, non-exertional and with no associated symptoms, 
but noted that such symptoms had not occurred recently, and 
of severe daily headaches since 1994-1995, without associated 
nausea or vomiting, photophobia, or phonophobia, and stated 
that recent chiropractic adjustments to the jaw, neck and 
back had resulted in almost complete resolution of his 
headache complaints.  The examiner noted that laboratory 
tests in September 1997 revealed cholesterol of 246; that an 
EKG in September showed a normal sinus rhythm, and a inferior 
myocardial infarct; that the veteran's last stress test in 
November 1997 revealed a well-preserved exercise capacity 
with ST-T changes, and a left ventriculogram revealed an 
ejection fraction of 42 percent.  The diagnoses were coronary 
artery disease, status post left inferior myocardial 
infarction, with largely preserved left ventricular function 
and no evidence of a significant reversible ischemia on his 
last stress test; hypertension under fair control; 
hypercholesterolemia treated with medication; chronic 
prostatitis; venereal and anal condylomata; alcohol 
dependence, in remission; hearing loss and tinnitus; [history 
of ] adjustment disorder with depressed mood, per medical 
records; and muscle tension headaches, with excellent 
response to chiropractic treatments. 

Private treatment records of the veteran from Cardiology 
Associates of Corpus Christi, dated in October and November 
1997, and received at the RO in July 1998, cited the 
veteran's history of a left inferior myocardial infarction in 
September 1996, with cardiac catheterization and Coumadin 
therapy for a blood clot, and noted that the veteran was 
currently taking lisinopril for control of his blood 
pressure.  The veteran complained of occasional chest pain in 
either the left or right precordial area, lasting only a few 
minutes or seconds, and stated that he was still on limited 
work, but continued smoking one pack daily since his heart 
attack and had been unable to stop.  The veteran stated that 
he could not tolerate nitroglycerine because it caused 
headaches.  It was noted that the veteran's stress test in 
April 1997 was negative.  Examination revealed that the 
veteran's neck veins were flat, carotids were well palpated, 
his heart revealed a left precordial dullness, with a regular 
rhythm and rate, no murmurs, gallops, or rubs, no edema of 
the extremities was shown, and peripheral pulses were normal.  
It was noted that an EKG revealed an old inferior wall 
myocardial infarction, and that laboratory reports showed 
elevated triglycerides at 7400, and cholesterol of 249 with 
decreased HDL.  The impression was chest pain, rule out 
myocardial ischemia; and status post myocardial infarction.  
A stress test and Thallium dual myocardial perfusion scan in 
November 1997 showed Bruce protocol findings of total 
exercise duration of 11 minutes, 30 seconds, achieving 100 
percent of predicted rate, with stopping due to fatigue, no 
chest pain or ischemic ST-T changes, and hypoperfusion in the 
inferior wall with stress with very slight improvement in the 
recovery phase.  The assessment was well-preserved exercise 
capacity without chest pain or ST-T changes, and nuclear data 
consistent with an inferior scar and a very mild degree of 
superimposed ischemia.  

A rating decision of August 1998 granted service connection 
for coronary artery disease, status post left inferior 
myocardial infarction, with hypertension and 
hypercholesterolemia, evaluated as 10 percent disabling; for 
chronic prostatitis, evaluated as 10 percent disabling; for 
venereal and anal condylomata, evaluated as 10 percent 
disabling; and for left ear hearing loss with tinnitus, 
evaluated as noncompensably disabling.  That decision denied 
service connection for muscle 
tension headaches.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
September 1998.  

In October 1998, the veteran submitted a Notice of 
Disagreement as to the August 1998 rating decision denying 
service connection for muscle tension headaches, and seeking 
a rating in excess of 10 percent for his service-connected 
coronary artery disease, a separate rating for hypertension, 
and a increased (compensable ) rating for his service-
connected his left ear hearing loss with tinnitus.  In 
addition, he requested service connection for his 
depression/anxiety treated in service and still present.  A 
Statement of the Case was issued in December 1998 addressing 
the issues of service connection for muscle tension 
headaches, a rating in excess of 10 percent for service-
connected coronary artery disease, and an increased 
(compensable ) rating for service-connected his left ear 
hearing loss with tinnitus.  The veteran perfected his appeal 
as to those issues by submitting his Substantive Appeal (VA 
Form 9) in January 1999.  

In response to an RO development letter requesting that the 
veteran identify physicians or medical facilities providing 
treatment for depression or anxiety, the veteran responded 
with a January 1999 letter stating that he is enrolled in 
college and has been unable to afford any treatment for his 
depression/anxiety since his discharge from service.  

A rating decision of March 1999 denied service connection for 
an acquired psychiatric disability, and the veteran was 
notified of that determination and of his right to appeal by 
RO letter of March 1999.  He submitted a timely Notice of 
Disagreement, and was issued a Statement of the Case 
addressing that issue in May 1999.  The veteran perfected his 
appeal as to that issue by submitting his Substantive Appeal 
(VA Form 9) in July 1999.  

In October 1999, the Board remanded the veteran's appeals to 
the RO for additional development of the evidence, to include 
obtaining any additional service medical records of the 
veteran, obtaining any additional private or VA medical 
records of 
the veteran, and to afford the veteran VA audiological, 
psychiatric, neurological and cardiovascular examinations to 
determine the current nature, extent and etiology of any 
hearing, psychiatric, neurological or cardiovascular 
disabilities found present, with medical opinions as to 
whether any psychiatric or neurological disability currently 
found present is etiologically related to complaints or 
treatment shown in service.  

A report of VA neurological examination, conducted in January 
2000, cited the veteran's complaints of headaches beginning 
in 1994, pounding in nature and typically lasting for 3 to 4 
hours, with an intensity of about 5 on a scale of 1-10, and 
occurring about 7 or 8 times a month.  The veteran reported 
aggravating factors including stress, light, and extreme 
looking to the sides, and relieved by taking Tylenol and 
lying down, but denied any history of trauma or other 
triggering factor, and denied difficulty with vision, social 
impairment, or interference with the activities of daily 
living due to headaches, and stated that his headaches had 
improved in frequency and intensity since onset.  He related 
that he attends SUNY in Compton, New York, on a full-time 
basis; that headaches usually occur in the afternoon while at 
school; and that he had missed school six times in the last 
year due to headaches.  Neurological examination disclosed no 
nystagmus or visual abnormalities, and visual fields and 
extraocular movement was normal.  No motor, sensory or reflex 
deficits were found in the upper or lower extremities on 
neurological examination.  The neurological examiner stated 
that the veteran's headaches were clearly vascular in nature; 
that they were idiopathic in nature, i.e., a migraine 
variant, as there was no antecedent trauma or inciting event 
preceding the onset of headaches; that his normal 
neurological examination did not suggest any associated 
neurological illness causing headaches in a secondary basis; 
and that his headaches were idiopathic and are not likely to 
be etiologically related to any disease the veteran may have 
had while in service, although stress and anxiety "might 
have" exacerbated those headaches.  

A report of VA psychiatric examination, conducted in January 
2000, cited the veteran's claim of an episode of depression 
following his heart attack during 
service, as well as his statement that he had not 
subsequently had any mental health treatment or counseling, 
and does not take any psychotropic medications; and that he 
currently experiences depression which he relates to the 
inservice episode of depression.  The examiner noted that the 
veteran's service medical records showed that he experienced 
a heart attack in 1996 while in service; that secondary to 
this heart attack, he experienced an episode of depression; 
that the only evidence of a mental health or psychiatric 
nature in service were related to the depression following 
the heart attack, that the diagnosis in December 1996 was 
situational depression secondary to myocardial infarction and 
life stressors; that the veteran was diagnosed in January 
1997 with an adjustment disorder with depressed mood, and 
treated with cognitive and behavioral therapy; and that in 
June 1997, the veteran's depression was "resolved" and he 
was "doing great."  The veteran denied psychiatric 
hospitalizations or suicide attempts, and reported several 
stressors, including financial problems, and acknowledged 
that he was frequently unhappy for much of his life prior to 
entering service.  Mental status examination revealed a mild 
depression, but was otherwise within normal limits.  

The psychiatric examiner expressed the opinion that the 
depression that occurred during active service was discrete 
and situational in nature; that any current depression was 
related more to current stressors that had become apparent 
since his discharge from service, such as financial stressors 
and ongoing concern over his medical condition; that any 
current depression claimed by the veteran was not 
etiologically related to the depression shown in service in 
1996; and that the veteran admitted that his inservice 
depression got better during therapy.  The examiner stated 
that, while there was some evidence that given specific 
stressful situations, the veteran has historically been prone 
to mild depressive reactions, there is no evidence of direct 
continuity between the reactive depressive episode he had 
during service and his current mild depression; that his 
current depression was not connected to service; and that his 
current depression was discrete and is the result of current 
life stressors and was separate and noncontinuous with his 
1996 depressive episode.  A functional assessment showed no 
significant difficulty in performing daily personal needs or 
carrying out the activities of daily life with a current mild 
to 
moderate impairment of personal and social adjustment 
secondary to his current adjustment disorder and depression 
relative to his academic difficulties.  The examiner further 
stated that the veteran's 1996 adjustment disorder, with 
depressed mood, remitted with treatment, and that his current 
depression represented a discrete episode relative to current 
situational factors and was not a continuation of the 
separate depressive episode he had in 1996 following his 
heart attack.  The Axis I diagnosis was adjustment disorder, 
with depressed mood, with current stressors being financial 
and academic problems along with medical problems; no Axis II 
diagnosis; Axis IV diagnoses of interpersonal and mild 
academic difficulties; and an Axis V Global Assessment of 
Functioning (GAF) Score of 65, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

A report of VA cardiology and hypertension examination, 
conducted in January 2000, cited the veteran's history of 
hypertension while on active duty, with a myocardial 
infarction in September 1996, followed by cardiac 
catheterization which revealed a significant block in the 
right coronary artery which was treated with anticoagulants, 
and a normal stress test in November 1997.  The veteran 
denied ever having recurrent severe chest pain, heart 
failure, recurrent myocardial infarction, peripheral edema, 
transient ischemic episodes, orthopnea, or claudication, but 
asserted that he experiences daily fleeting chest pain, non 
exertional and lasting less than a minute.  He complained of 
occasional shortness of breath and night sweats, causing 
sleep disturbance, but noted that he had been told that such 
were probably due to anxiety; that he had refused medication 
for those symptoms; and that he continues to drink and to 
smoke.  He indicated that his blood pressure averages about 
140/90, and that he takes medication for control of 
hypertension.  

Examination revealed blood pressure of 146/96 while sitting, 
and 128/78 while supine, with normal respiration and a heart 
rate of 78 with regular rhythm, and no murmurs, rubs, or 
clicks,  carotids were 2+ and without bruits, and there was 
no evidence of jugular distention or thyromegaly, peripheral; 
pulses were 2+, the 
extremities were cool and dry, with no edema, and there was 
no clubbing or cyanosis.  A stress echocardiogram revealed 90 
percent of the predicted heart rate and maximum heart rate of 
169 per minute, without chest pain or shortness or breath, 
and a resting EKG showed a normal sinus rhythm, an ejection 
fraction of 60 percent, without change on exercise, and was 
otherwise within normal limits.  The echocardiogram was 
negative for ischemia, and a fair exercise capacity was 
shown.  The diagnoses were coronary artery disease, status 
post myocardial infarction, with reports of daily fleeting 
episodes of atypical chest pain, and no evidence of cardiac 
hypertrophy, dilatation, or congestive heart failure.  His 
hypertension was shown to be under fair control on his 
current medication.  

A report of VA audiology and audiometric examination, 
conducted in January 2000, cited the veteran's complaints of 
periodic tinnitus in both ears throughout the day, present at 
least half the time, and of medium intensity.  He related 
that he had learned to accept the ringing in his ears.  
Audiometric examination revealed that pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
15
LEFT
10
10
5
45
50

Those findings equate to an average decibel loss of 8 in the 
right ear and 28 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent correct in the right 
ear and of 92 percent correct in the left ear.  Under the 
revised criteria for rating hearing loss, effective in 
December 1999, those findings are consistent with a level I 
hearing acuity in the right ear and a level I hearing acuity 
in the left ear.  The examiner stated that it was at least as 
likely as not that the veteran's tinnitus was associated with 
his hearing loss.  

VA outpatient treatment records, dated from July 1998 to May 
2002, show that the veteran was seen in the cardiology clinic 
in July 1998 for complaints of chest pain. 
The examining physician informed the veteran that his 
symptoms were not clearly associated with his cardiac 
problems, but could be related to anxiety, as the veteran 
complained that he was very anxious and slept poorly.  He was 
referred to the mental health clinic.  He was again seen in 
the cardiac clinic in January 2000, at which time it was 
noted that an exercise tolerance test one year previously had 
shown good tolerance for exertion; that the veteran had 
experienced no symptoms since his myocardial infarction that 
were quantitatively similar to those associated with his 
myocardial infarction despite the fact that he remains 
active; that he has remained free of exertional symptoms and 
has had no localizing neurological symptoms; and that he had 
voluntarily discontinued his antihypertensive medication.  He 
expressed concern about his financial status and his ability 
to find a good job.  Examination revealed that his blood 
pressure was 125/90, an EKG was unchanged, and was 
unremarkable except for mild obesity.  The impression was 
young man with multiple risk factors and history of 
myocardial infarction two years previously.  The examiner 
offered the opinion that the veteran's current symptoms were 
not due to ischemia, but were related to an entirely 
understandable degree of anxiety; hypertension, suboptimally 
treated, at least partly due to poor compliance; and 
hyperlipidemia.  The examiner prescribed atenolol, 25 mgs. 
daily to control his blood pressure and protect against 
another myocardial infarction.  

VA outpatient records dated in March 2001 cite the veteran's 
history of hypertension; hypercholesterolemia; coronary 
artery disease with myocardial infarction in September 1996, 
and that he continued to actively smoke.  The veteran 
reported that his girlfriend's mother died the previous 
night; that he had had a stressful and bad day; and that his 
blood pressure had increased.  Blood pressure one-half hour 
after arrival was 142/86, with a pulse rate of 58.  He denied 
chest pain in the recent past, and examination was within 
normal limits.  The examiner noted that the veteran's 
hypertension pressure was controlled on atenolol and 
Monopril, and recommended a salt-free diet and exercise; that 
he should continue to take prescribed medication to control 
hypercholesterolemia; and that he should continue to take his 
medications, including sublingual nitroglycerine as needed.  
The veteran commented that he had not taken sublingual 
nitroglycerine in the last few months, 
and denied chest pain in the recent past.  Similar findings 
were reported in December 2001 and in May 2002, when his 
blood pressure was 130/72, he denied chest pain, and it was 
noted that on recent laboratory tests, his cholesterol was 
only slightly elevated.  On another occasion in May 2002, his 
blood pressure was 180/118, and he complained of headaches 
which the examiner attributed to high blood pressure as a 
result of running out of medication.  He refused enrollment 
in a tobacco cessation program, a depression screen was 
negative, and no pain was reported.  

While the case was in Remand status, a rating decision of May 
2002 granted a separate evaluation of 10 percent for the 
veteran's service-connected tinnitus, and continued the 
noncompensable evaluation for his service-connected left ear 
hearing loss.  The issues of increased or compensable ratings 
for those disabilities remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  A Supplemental Statement of 
the Case addressing all issues on appeal was issued in May 
2002.  


II.  Analysis

Service Connection for Muscle Tension Headaches 

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including psychosis, when such is manifested to 
a compensable degree within a year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. 1111 
(West 1991 & Supp. 2001); 38 C.F.R. 3.304(b) (2001);  Akins 
v. Derwinski,  1 Vet. App. 228, 232 (1991);  Bagby v. 
Derwinski,  1 Vet. App. 225 (1991). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Veterans Appeals (Court), lay observation is 
competent.  If chronicity is not applicable, a claim may 
still be established or reopened on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A chronic headache 
disorder was not demonstrated or diagnosed during active 
service.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

Service connection requires (1) competent evidence of a 
current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  

The Board has carefully considered the medical and other 
evidence in support of the veteran's claim for service 
connection for muscle tension headaches.  At the time of his 
service entrance examination for his first period of active 
service the veteran denied any history of frequent or severe 
headache, and his August 1985 service entrance examination 
disclosed that his neurological evaluation were normal.  He 
was seen in July 1988 for multiple vague, nonspecific 
complaints, but denied headache; his physical and 
neurological examinations were within normal limits; and no 
motor, sensory or reflex deficit was found.  On service 
separation examination in June 1989, the veteran's head, 
heart and vascular system were normal, and no neurological 
abnormalities were found.  

A report of medical history prepared by the veteran at the 
time of reenlistment for his second period of active duty 
showed that he denied any history of frequent or severe 
headaches, and his service reenlistment examination disclosed 
that his head and neurological evaluation was normal.  A 
report of medical history completed by the veteran in May 
1991 shows that he denied any history of frequent or severe 
headaches, and a routine medical examination in May 1991 
disclosed that his head and neurological evaluation were 
normal.  Thus, the medical evidence of record is devoid of 
clinical findings of headache due to any cause prior to the 
veteran's second period of active service, and he 
affirmatively denied having any history of headaches at all 
times prior to December 1991. 

In December 1991, the veteran complained of left-sided 
headaches, relieved by Ibuprofen, with no previous history of 
headaches, and the provisional diagnosis was rule out 
histamine headaches.  Examination revealed no motor, sensory 
or reflex deficits, and sinus X-rays were negative.  The 
assessment was rule out tension headaches versus histamine 
cephalalgia.  In August 1995, the veteran was seen with 
complaints of a history of "migraine" headache, but no 
relevant findings were reported.  The Board notes that the 
veteran is not competent to diagnose "migraine" headache, 
or any other kind of headache, and that all reports of 
neurological examination of the veteran have disclosed no 
neurological basis for the veteran's complaints.  A report of 
medical history completed by the veteran in August 1995 shows 
that he complained of frequent and severe headache.  A 
routine medical examination in August 1995 disclosed that his 
head and neurological evaluations were normal, while 
hypertension was diagnosed.  Again, examination of the 
veteran disclosed no neurological basis for his headache 
complaints.  

A report of medical history prepared by the veteran in 
connection with his September 1997 service separation 
examination denied any history of frequent or severe 
headaches, and his service separation examination, conducted 
in September 1997, disclosed no defects of the head and his 
neurological evaluation was normal.  A narrative summary 
prepared for the Medical Board in November 1997 cited the 
veteran's history of "benign headaches", and on current 
physical examination, his neurological examination was 
negative. 

On his original application for VA disability compensation 
benefits, submitted in May 1998, the veteran sought service 
connection "benign headaches."  A July 1998 VA general 
medical examination noted the veteran's history of headaches, 
and he complained of severe daily headaches since 1994-1995, 
without associated nausea or vomiting, photophobia, or 
phonophobia, and stated that recent chiropractic adjustments 
to the jaw, neck and back had resulted in almost complete 
resolution of his headache complaints.  The diagnoses 
included muscle tension headaches, with excellent response to 
chiropractic treatments.  Private treatment records of the 
veteran, dated in October and November 1997, noted that the 
veteran stated that he could not tolerate nitroglycerine 
because it caused headaches.  Again, the Board notes that the 
veteran is not competent to offer opinions concerning the 
cause or diagnosis of disability.  The Board further notes 
that the veteran stated at the time of his July 1998 VA 
examination that recent chiropractic adjustments to the jaw, 
neck and back had resulted in almost complete resolution of 
his headache complaints.  As noted, in order to establish 
service connection for claimed disability, the disability 
claimed must be shown to be present.

The January 2000 report of VA neurological examination cited 
the veteran's complaints of headaches beginning in 1994, 
pounding in nature and typically lasting for 3 to 4 hours, 
with an intensity of about 5 on a scale of 1-10, occurring 
about 7 or 8 times a month, and with aggravating factors 
including stress, light, and extreme looking to the sides, 
and relieved by taking Tylenol and lying down.  The veteran 
denied any history of trauma or other triggering factor, and 
denied difficulty with vision, social impairment, or 
interference with the activities of daily living due to 
headaches, and stated that his headaches had improved in 
frequency and intensity since onset.  He further related that 
his headaches usually occur in the afternoon while at school.  
Neurological examination disclose no nystagmus or visual 
abnormalities, and visual fields and extraocular movement was 
normal.  No motor, sensory or reflex deficits were found in 
the upper or lower extremities on neurological examination.  
The neurological examiner stated that the veteran's headaches 
were clearly vascular in nature; that they were idiopathic in 
nature, i.e., a migraine variant, as there was no antecedent 
trauma or inciting event preceding the onset of headaches; 
that his normal neurological examination did not suggest any 
associated neurological illness causing headaches in a 
secondary basis; and that his headaches were idiopathic and 
are not likely to be etiologically related to any disease the 
veteran may have had while in service, although stress and 
anxiety might have exacerbated those headaches.  On another 
occasion in May 2002, the veteran's blood pressure was 
180/118, and he complained of headaches which the examiner 
attributed to high blood pressure as a result of running out 
of medication.  

Based upon the foregoing, the Board finds that although the 
veteran first reported left-sided headaches during active 
service in December 1991, identified as muscle tension 
headaches, and that at all previous times he denied any 
history of headaches.  Examination in December 1991 revealed 
no motor, sensory or reflex deficits, and sinus X-rays were 
negative, and the assessment was rule out tension headaches 
versus histamine cephalalgia.  Thereafter, a report of 
medical history prepared by the veteran in connection with 
his service separation examination denied any history of 
frequent or severe headaches, and his service separation 
examination, conducted in September 1997, disclosed no 
defects of the head and his neurological evaluation was 
normal.  

On his original application for VA disability compensation 
benefits, submitted in May 1998, the veteran sought service 
connection for "benign headaches" and a July 1998 VA 
general medical examination noted the veteran's complaints of 
severe daily headaches since 1994-1995, without associated 
nausea or vomiting, photophobia, or phonophobia.  The veteran 
stated, however, that recent chiropractic adjustments to the 
jaw, neck and back had resulted in almost complete resolution 
of his headache complaints.  As noted, a threshold 
requirement for the grant of service connection for a 
disability is that the disability claimed must be shown to be 
present.  Brammer,  3 Vet. App. at 225.  With respect to the 
finding that the veteran's headache complaints are vascular 
in nature, the Board notes that on VA examination in January 
2000, the examiner attributed the veteran's headache 
complaints to high blood pressure as a result of running out 
of medication.  The evidence shows that the veteran has, in 
the past, discontinued the use of antihypertensive medication 
for unstated reasons, and that the resulting increase in 
blood pressure is likely to exacerbate his headache 
complaints, not to mention his risk of heart attack and 
stroke.  

To the same point, the report of VA neurological examination 
in January 2000 cited the veteran's complaints of headaches 
beginning in 1994, pounding in nature and typically lasting 
for 3 to 4 hours, with an intensity of about 5 on a scale of 
1-10, and occurring about 7 or 8 times a month.  The veteran 
denied any history of trauma or other triggering factor, and 
denied difficulty with vision, social impairment, or 
interference with the activities of daily living due to 
headaches, and stated that his headaches had improved in 
frequency and intensity since onset.  He related that he 
attends college on a full-time basis, and that his headaches 
usually occur in the afternoon while at school.  Neurological 
examination disclose no nystagmus or visual abnormalities, 
and visual fields and extraocular movement was normal.  No 
motor, sensory or reflex deficits were found in the upper or 
lower extremities on neurological examination.  The 
neurological examiner stated that the veteran's headaches 
were clearly vascular in nature; that they were idiopathic in 
nature, as there was no antecedent trauma or inciting event 
preceding the onset of headaches; that his normal 
neurological examination did not suggest any associated 
neurological illness causing headaches in a secondary basis; 
and that his headaches were idiopathic and are not likely to 
be etiologically related to any disease the veteran may have 
had while in service, although stress and anxiety might have 
exacerbated those headaches.  The record shows that a chronic 
headache disorder was not demonstrated or diagnosed during 
active service, and that the provisions of 38 C.F.R. 
§ 3.303(b) are not applicable in this case.  

The evidence of record shows that the veteran has stated that 
his headache complaints are not manifested by associated 
nausea or vomiting, photophobia, or phonophobia; that he 
denied any difficulty with vision, social impairment, or 
interference with the activities of daily living due to 
headaches; and that he stated that recent chiropractic 
adjustments to the jaw, neck and back had resulted in almost 
complete resolution of his headache complaints.  Based upon 
those statements, the Board is of the opinion that the 
veteran's current headache disorder, if any, is not 
productive of any impairment of industrial capability.  The 
Board finds that, based upon the evidence of record, the 
veteran's inservice headache complaints were acute and 
transitory, resolving without residual impairment.  Further, 
the most recent VA examination report shows that the 
veteran's normal neurological examination did not suggest any 
associated neurological illness causing headaches in a 
secondary basis; and that his headaches were idiopathic and 
are not likely to be etiologically related to any disease the 
veteran may have had while in service, although stress and 
anxiety might have exacerbated those headaches.  

Based upon the foregoing, the Board finds that the veteran's 
assertion that recent chiropractic adjustments had resulted 
in almost complete resolution of his headache complaints, 
together with his denial of any current social impairment or 
interference with the activities of daily living due to 
headaches, suggests that his claimed headache disorder does 
not meet the requirement of competent evidence of a current 
disability in the form of a medical diagnosis.  While there 
is medical evidence of headaches during active duty, he 
denied any headache complaints prior to December 1991, and at 
the time of his service separation examination, he denied any 
history of frequent or severe headache.  Further, while the 
examiner stated that the veteran's inservice stress and 
anxiety might have exacerbated those headaches, the recent VA 
psychiatric examination shows that the stress and anxiety 
during active service has resolved.  Finally, there is no 
evidence of a nexus between the inservice headaches 
complaints and any current complaints of headaches in the 
form of medical evidence.  See Caluza, 7 Vet. App. 498, 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for muscle 
tension headaches is not warranted.  The claim for service 
connection for muscle tension headaches is denied.  


Service Connection for an Acquired Psychiatric Disability

At the time of his service entrance examination for his first 
period of active service the veteran denied any history of 
depression, excessive worry, or nervous trouble of any sort.  
The veteran's service entrance examination, conducted on 
August 8, 1985, disclosed that his psychiatric evaluation was 
normal.  His service medical records show that he was seen in 
July 1988 for multiple vague, nonspecific complaints, but 
noted that he denied any personal or emotional problems, or 
symptoms of depression, and stated that he had no history of 
psychiatric treatment in the past.  Physical and neurological 
examinations were within normal limits, and no motor, sensory 
or reflex deficit was found.  On service separation 
examination in June 1989, the veteran's psychiatric 
evaluation was normal.  

A report of medical history prepared by the veteran at the 
time of reenlistment for his second period of active duty 
showed that he denied any history of depression, excessive 
worry or nervous trouble of any sort, while his service 
reenlistment examination disclosed that his psychiatric 
evaluation was normal.  A report of medical history completed 
by the veteran in May 1991 shows that he denied any history 
of depression, excessive worry or nervous trouble of any sort 
except for claimed claustrophobia.  A routine medical 
examination in May 1991 disclosed that his psychiatric 
evaluation was normal. In May 1995, the veteran was diagnosed 
with ethanol abuse, level II, and he completed the Alcohol 
Rehabilitation Program and the Alcohol Aftercare Program.  A 
report of medical history completed by the veteran in August 
1995 shows that he denied any history of depression, 
excessive worry or nervous trouble of any sort.  A routine 
medical examination in August 1995 disclosed that his 
psychiatric evaluation were normal. 

The veteran requested a psychological evaluation in November 
1996 due to his history of myocardial infarction, and was 
referred for psychological evaluation with a provisional 
diagnosis of situational depression secondary to myocardial 
infarction and life stressors.  A cardiac rehabilitation 
consultation in December 1996 showed that the veteran was 
experiencing anxiety about his coronary artery disease.  He 
was evaluated by a psychologist in December 1996, who stated 
that the veteran "had been relatively free of any 
psychiatric or medical problems, except alcohol abuse, until 
his myocardial infarction, when he began to experience 
anxiety about his heart and his future in the Navy."  The 
diagnosis was adjustment disorder with mixed anxiety and 
depressed mood; alcohol abuse, in remission; and status post 
myocardial infarction.  He was treated with cognitive and 
behavioral therapy and responded well.  On psychology follow-
up evaluation in June 1997, the veteran denied any 
disturbance of mood or behavior and stated that he was 
"doing great."  Mental status examination was completely 
within normal limits, and the assessment was adjustment 
disorder, resolved.  

A report of medical history prepared by the veteran in 
connection with his service separation examination cited a 
history of depression or excessive worry, but denied nervous 
trouble of any sort.  His service separation examination, 
conducted in September 1997, disclosed that his psychiatric 
evaluation was normal.  The Narrative Summary prepared for 
the Medical Board noted, in pertinent part, that the veteran 
had a history of an adjustment disorder (with mixed anxiety 
and depressed mood), and alcohol dependency (in remission). 

A July 1998 report of VA general medical examination, 
conducted in July 1998, noted the examiner's review of the 
veteran's service medical records, and his and tinnitus; 
[history of ] adjustment disorder with depressed mood. 

In October 1998, the veteran submitted a claim for service 
connection for his depression/anxiety treated in service and 
still claimed as present.  In response to an RO development 
letter requesting that the veteran identify physicians or 
medical facilities providing treatment for depression or 
anxiety, the veteran responded with by letter of January 
1999, stating that he is enrolled in college and has been 
unable to afford any treatment for his depression/anxiety 
since his discharge from service.  
A rating decision of March 1999 denied service connection for 
an acquired psychiatric disability, and the veteran appealed 
that decision.  

Pursuant to the Board's October 1999 remand order, the 
veteran underwent 
a VA psychiatric examination in January 2000.  The 
examination report cited the veteran's claim of an episode of 
depression following his heart attack during service, as well 
as his statement that he had not subsequently had any mental 
health treatment or counseling; that he does not take any 
psychotropic medications; and that he currently experiences 
depression which he relates to the inservice episode of 
depression.  The examiner expressed the opinion that the 
veteran's episode of depression following his heart attack in 
1996 was secondary to that heart attack; that the only 
evidence of a mental health or psychiatric nature in service 
were related to the depression following the heart attack; 
that the diagnosis in December 1996 was situational 
depression secondary to myocardial infarction and life 
stressors; that veteran was diagnosed in January 1997 with an 
adjustment disorder with depressed mood, and treated with 
cognitive and behavioral therapy; and that in June 1997, the 
veteran's depression was "resolved" and he was "doing 
great."  The veteran has denied psychiatric hospitalizations 
or suicide attempts, and has reported current stressors which 
include financial problems, mental status examination 
revealed a mild depression, but was otherwise within normal 
limits.  

The VA psychiatric examiner expressed the opinion that the 
depression that occurred during active service was discrete 
and situational in nature; that any current depression was 
related more to current stressors that had become apparent 
since his discharge from service, such as financial stressors 
and ongoing concern over his medical condition; and that any 
current depression claimed by the veteran was not 
etiologically related to the depression shown in service in 
1996.  Thus, there are no residuals of the acute and 
transitory depressive episode shown during active service, 
and service connection based upon residuals of the inservice 
symptoms of depression is not warranted.

Further, the VA psychiatric examiner noted that the veteran 
admitted that his inservice depression got better during 
therapy.  He expressed the opinion that, while there was some 
evidence that given specific stressful situations, the 
veteran has historically been prone to mild depressive 
reactions, there is no evidence of direct continuity between 
the reactive depressive episode he had during service and his 
current mild depression; that his current depression was not 
connected to service; and that his current depression was 
discrete and is the result of current life stressors and was 
separate and noncontinuous with his 1996 depressive episode.  
A functional assessment showed no significant difficulty in 
performing daily personal needs or carrying out the 
activities of daily life with a current mild to moderate 
impairment of personal and social adjustment secondary to his 
current adjustment disorder and depression relative to his 
academic difficulties.  The examiner further stated that the 
veteran's 1996 adjustment disorder, with depressed mood, 
remitted with treatment, and that his current depression 
represented a discrete episode relative to current 
situational factors and was not a continuation of the 
separate depressive episode he had in 1996 following his 
heart attack.  The Axis I diagnosis was adjustment disorder, 
with depressed mood, with current stressors being financial 
and academic problems along with medical problems; no Axis II 
diagnosis; Axis IV diagnoses of interpersonal and mild 
academic difficulties; and an Axis V Global Assessment of 
Functioning (GAF) Score of 65, indicative of some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

Thereafter, VA outpatient treatment records show that in July 
1998, a physician concluded that the veteran's symptoms 
"could be" related to anxiety, as the veteran complained 
that he was very anxious and slept poorly.  In January 2000, 
the veteran expressed concern about his financial status and 
his ability to find a good job, and the examiner offered the 
opinion that the veteran's current symptoms were related to 
an entirely understandable degree of anxiety.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran does not currently 
experience residuals of the inservice depressive episode 
following his heart attack, diagnosed as situational 
depression secondary to myocardial infarction and life 
stressors.  Further, the Board finds that the evidence of 
record shows that any current depression and anxiety is 
linked to current stressors, including, financial and 
academic problems along with medical problems.  The Board 
accordingly finds that service connection for a psychiatric 
disability is not warranted.  The claim of service connection 
for an acquired psychiatric disability is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased or Compensable Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

The Court has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  Cf. Swan 
v. Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a 
claimant has filed a Notice of Disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, . . .does not abrogate the pending appeal.  
AB v. Brown,  6 Vet. App. 35, 38 (1993).  These issues 
address the assignment of an initial rating following an 
initial award of service connection for the disabilities at 
issue.  In such cases, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2000).

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected diseases of the ear, 
including the veteran's left hearing loss and tinnitus, 
underwent revision as part of an ongoing effort by VA to 
complete a comprehensive review and update of the entire 
rating schedule to ensure that the rating schedule uses 
current medical terminology, reflects medical; advances that 
have occurred since the last review, and provides unambiguous 
rating criteria.  

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.   See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). In such 
cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, and additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993);  VAOGCPREC16-92.  In this 
particular case, the Board finds that evaluation of the 
veteran's service-connected left hearing loss and tinnitus  
under the old or the newly-revised rating criteria would 
yield the same rating evaluation, and has chosen to utilize 
the newly-revised criteria, and that the RO specifically 
considered both the old and the new criteria in assigning the 
initial rating for the veteran's service-connected left 
hearing loss and tinnitus.  

Entitlement to a Rating in Excess of 10 percent for Service-
Connected Tinnitus  

Under the criteria of rating tinnitus in effect prior to and 
on and after December 10, 1999, tinnitus which is persistent 
as a symptom of head injury, concussion, or acoustic trauma, 
is assigned a maximum rating of 10 percent.  On VA 
audiological examination in July 1998, the veteran complained 
of noise exposure from aircraft engines while in service, and 
complained of a medium intensity tinnitus occurring 4 to 5 
times daily, and lasting 10 to 15 seconds.  On VA audiology 
and audiometric examination, conducted in January 2000, the 
veteran complained of periodic tinnitus in both ears 
throughout the day, present at least half the time, and of 
medium intensity.  He related that he had learned to accept 
the ringing in his ears.  In the instant appeal, the record 
shows that the veteran has been assigned the maximum rating 
of 10 percent for his service-connected tinnitus since the 
date following service separation.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the veteran's appeal for a 
rating in excess of 10 percent for service-connected tinnitus 
must be denied.  


Entitlement to an Increased (Compensable) Rating for Service-
Connected Defective Hearing of the Left Ear

At the time that the veteran filed his claim for service 
connection for a left ear hearing loss in May 1998, 
evaluations of defective hearing ranged from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective left ear hearing loss, the rating 
schedule established eleven auditory acuity levels, 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85 to 4.87, 
Diagnostic Codes 6100 to 6110 (1998).  In situations where 
service connection had been granted for defective hearing 
involving only one ear and the appellant did not have total 
deafness in both ears, as in the instant appeal, the hearing 
acuity of the nonservice- connected ear was considered to be 
normal. 38 C.F.R. §§ 3.383, 4.14 (1998); Boyer v. West, 11 
Vet. App. 477 (1998), affirmed 12 Vet. App. 142 (1999).  

On VA audiological examination in July 1998, the veteran 
complained of noise exposure from aircraft engines while in 
service, and complained of a medium intensity tinnitus 
occurring 4 to 5 times daily, and lasting 10 to 15 seconds.  




Audiometric examination revealed that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
5
5
0
45
55

Those findings reflect an average decibel loss of 4 in the 
right ear and 26 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent correct in the right 
ear and of 92 percent correct in the left ear.  Those 
findings are consistent with a level I hearing acuity in the 
right ear and a level I hearing acuity in the left ear.  The 
diagnoses were normal hearing in the right ear, and a 
moderate sensorineural hearing loss in the left ear at 300 
and 4000 hertz.  Thus, service connection was established for 
left ear hearing loss, with a noncompensable evaluation, 
giving rise to this portion of the instant appeal.  

Thereafter, a report of VA audiology and audiometric 
examination, conducted in January 2000, revealed that pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
15
LEFT
10
10
5
45
50




Those findings equate to an average decibel loss of 8 in the 
right ear and 28 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent correct in the right 
ear and of 92 percent correct in the left ear.  Under the 
revised criteria for rating hearing loss, effective in 
December 1999, those findings are consistent with a level I 
hearing acuity in the right ear and a level I hearing acuity 
in the left ear.  The examiner stated that it was at least as 
likely as not that the veteran's tinnitus was associated with 
his hearing loss.  

Thus, a noncompensable evaluation was assignable for single 
ear hearing loss, where the hearing in the service-connected 
left ear was at level X or XI. 38 C.F.R. § 4.87, Diagnostic 
Codes 6100 to 6110 (1998).

As indicated above, audiological evaluations between 1994 and 
2001 have revealed average pure tone thresholds (for 1000 to 
4000 Hz), in the right ear, ranging from, at best, 89 (in 
January 1995) to, at worst, 110+ (January 1998). Speech 
recognition ability in the right ear during this period (when 
tested and capable of evaluation) has been recorded 
consistently as 0 percent. When these results are applied to 
the former criteria, the veteran's right ear hearing acuity 
is shown to be, at worst, at level XI. The veteran is not 
totally deaf in each ear, and her hearing in the nonservice-
connected left ear is considered normal (level I) for 
purposes of assigning a disability rating. Hence, 
designations of I (for the left ear) and XI (for the right 
ear) are used to compute a rating for right ear hearing loss 
pursuant to Table VII. This yields a 10 percent evaluation 
for right ear hearing loss under Diagnostic Code 6101, the 
maximum assignable evaluation under these circumstances.

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999. The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2001). However, the June 
1999 amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2001).

Applying the July 1998 audiometry results, and the January 
2000 audiometry results (the only such results since the 
revision of the regulatory criteria in June 1999) to the 
revised criteria also results in designations of level I for 
each ear, yielding a noncompensable evaluation for the 
service-connected defective hearing of the left ear.  

As indicated above, those criteria provide that where as 
here, the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral. When the November 2000 and May 
2001 audiological examination results for the right ear are 
applied to Table VI, a level XI designation results, and when 
applied to Table VIA, a XI designation results; hence, the 
greater designation, level XI, will be utilized.  As 
indicated above, the veteran is not totally deaf in both ears 
(see 38 C.F.R. § 3.383 (2001)), and the left ear is 
considered normal (level I) for purposes of assigning a 
disability rating (see 38 C.F.R. § 4.85(f) (2001)).  
Combining these scores in the manner set forth in Table VII 
(which is identical under both the former and revised 
provisions) once again works out to a nonconmpensable 
evaluation for left ear hearing loss under Diagnostic Code 
6100 (2001).

Thus, regardless of whether the veteran's audiological 
evaluation results are considered under the former or the 
revised criteria, there is no basis for assignment of a 
compensable rating for the veteran's service-connected left 
ear hearing loss.

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to an increased 
rating, as indicated above, disability ratings in hearing 
loss cases are assigned by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule. 
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). As 
the evaluation of hearing loss is based on objective testing, 
the Board has no real discretion in this regard and must 
predicate its determination on the basis of the results of 
the audiology studies of record.

For the foregoing reasons, the claim for an increased 
(compensable) evaluation for left ear hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Entitlement to a Rating in Excess of 10 Percent for Service-
Connected Coronary Artery Disease, Status Post Myocardial 
Infarction, with Hypertension and Hypercholesterolemia

The veteran's service-connected coronary artery disease, 
status post myocardial infarction, with hypertension and 
hypercholesterolemia, is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7005 (2001). 
Effective January 10, 1998, the schedular criteria for the 
evaluation of service-connected cardiovascular disorders 
underwent revision as part of an ongoing effort by VA to 
complete a comprehensive review and update of the entire 
rating schedule to ensure that the rating schedule uses 
current medical terminology, reflects medical advances that 
have occurred since the last review, and provides unambiguous 
rating criteria.  

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.   See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  n such 
cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, and additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993);  VAOGCPREC16-92.  In this 
particular case, the Board finds that evaluation of the 
veteran's service-connected service-connected coronary artery 
disease, status post myocardial infarction, with hypertension 
and hypercholesterolemia, under the old or the newly-revised 
rating criteria would yield the same rating evaluation, and 
has chosen to utilize the newly-revised criteria, and that 
the RO specifically considered both the old and the new 
criteria in assigning the initial 10 percent rating for the 
veteran's service-connected coronary artery disease, status 
post myocardial infarction, with hypertension and 
hypercholesterolemia.

The criteria for evaluating arteriosclerotic heart disease 
(coronary artery disease) in effect prior to January10, 1998, 
provided that: 
During and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc, , will 
be evaluated as 100 percent disabling;
After 6 months, with chronic residual findings of congestive 
heart failure or angina, on moderate exertion or more than 
sedentary employment precluded, will be evaluated as 100 
percent disabling;
Following a typical history of acute coronary occlusion or 
thrombosis as above, or with history of substantiated 
repeated anginal attacks, more than light physical labor 
precluded, , will be evaluated as 60 percent disabling;
Following typical acute coronary occlusion or thrombosis as 
above, or with history of substantiated anginal attack, 
ordinary manual labor feasible, more than light physical 
labor, will be evaluated as 30 percent disabling. 

The criteria for evaluating arteriosclerotic heart disease 
(coronary artery disease) in effect on and after to the 
January10, 1998, revision provides that 
With documented coronary artery disease resulting in:  
Chronic congestive heart failure, or; workload of 3 METs less 
results in dyspnea, fatigue, angina, dizziness, or  syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, will be evaluated as 100 percent 
disabling;
With more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, will be evaluated 
as 60 percent disabling;  
Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, will be 
evaluated as 30 percent disabling;
Workload of greater than 7 METs but not greater than 10 METs   
results in dyspnea, fatigue, angina, dizziness, or syncope,  
or; continuous medication required, will be evaluated as 10 
percent disabling. 

Note:  One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

Myocardial infarction, documented by laboratory tests, during 
and for three months following, is evaluated as 100 percent 
disabling; 
Thereafter: With history of documented myocardial infarction, 
resulting in: Chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction  with 
an ejection fraction of less than 30 percent, as 100 percent 
disabling;  
With more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, as 60 percent 
disabling; 
With workload of greater than 5 METs but not greater than 7 
METs 30  results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, as 30 percent 
disabling; 
With workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required, as 10 percent 
disabling.  

Prior to January 12, 1998, hypertensive vascular disease 
(essential hypertension) was rated as follows:
Diastolic pressure predominantly 130 or more, and severe 
symptoms, as 60 percent disabling; 
Diastolic pressure predominantly 120 or more, and moderately 
severe symptoms, as 40 percent disabling;
Diastolic pressure predominantly 110 or more, with definite 
symptoms, as 20 percent disabling; 
Diastolic pressure predominantly 100 or more, as 10 percent 
disabling.  38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 
(1997).  



Note 1: For the 40 percent and 60 percent ratings under Code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent should be assigned.  
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7101 (1997).

On and after January 12, 1998, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is rated as 
follows:
Diastolic pressure predominantly 130 or more, as 60 percent 
disabling; 
Diastolic pressure predominantly 120 or more, as 40 percent 
disabling;
Diastolic pressure predominantly 110 or more, or; systolic 
200 or more, 
pressure predominantly 200 or more, as 20 percent disabling; 
Diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure  
predominantly 100 or more who requires continuous medication 
for control, as 10 percent disabling.  38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7101 (2001).

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

Hypercholesterolemia is merely a laboratory finding and an 
indicator of risk of developing cardiovascular disease, but 
is not, in itself, a disability for which compensation may be 
paid.  

The record shows that while on active duty in September 1995 
the veteran experienced a myocardial infarction as a result 
of his coronary artery disease, and following service 
separation, service connection was granted for coronary 
artery disease, status post myocardial infarction, with 
hypertension and hypercholesterolemia, evaluated as 10 
percent disabling.  Following receipt of the veteran's claim, 
he underwent a VA general medical examination in July 1998, 
which cited the veteran's complaints of occasional fleeting 
chest discomfort, non-exertional and with no associated 
symptoms, but noted that such symptoms had not occurred 
recently.  The Board notes that the veteran established 
entitlement to VA disability compensation benefits for 
coronary artery disease, status post myocardial infarction, 
with hypertension and hypercholesterolemia, from January 30, 
1998, the day following service separation, at which time he 
was more than two years post-myocardial infarction.  Thus, 
his disability must be considered based upon the residuals of 
his coronary artery disease, status post myocardial 
infarction, with hypertension from the date he established 
entitlement to benefits.  

On VA examination in July 1998, the examiner noted that an 
EKG in September showed a normal sinus rhythm, and that the 
veteran's last stress test in November 1997 revealed a well-
preserved exercise capacity with ST-T changes, and a left 
ventriculogram revealed an ejection fraction of 42 percent.  
The diagnoses were coronary artery disease, status post left 
inferior myocardial infarction, with largely preserved left 
ventricular function and no evidence of a significant 
reversible ischemia on his last stress test; hypertension 
under fair control; and hypercholesterolemia treated with 
medication. 

Private treatment records of the veteran from Cardiology 
Associates of Corpus Christi, dated in October and November 
1997, cited the veteran's complaint's of occasional chest 
pain in either the left or right precordial area, lasting 
only a few minutes or seconds, and his statement that he was 
still on limited work, but continued smoking one pack daily 
since his heart attack and had been unable to stop.  It was 
noted that the veteran's stress test in April 1997 was 
negative, and the impression was chest pain, rule out 
myocardial ischemia; and status post myocardial infarction.  
A stress test and Thallium dual myocardial perfusion scan in 
November 1997 showed Bruce protocol findings of total 
exercise duration of 11 minutes, 30 seconds, achieving 100 
percent of predicted rate, with stopping due to fatigue, no 
chest pain or ischemic ST-T changes, and hypoperfusion in the 
inferior wall with stress with very slight improvement in the 
recovery phase.  The assessment was well-preserved exercise 
capacity without chest pain or ST-T changes, and nuclear data 
consistent with an inferior scar and a very mild degree of 
superimposed ischemia.  There was no finding on either 
examination of chronic congestive heart failure, dyspnea, 
angina, dizziness, or syncope, and the Board notes that while 
the veteran stopped due to fatigue after of 11 minutes, 30 
seconds, he acknowledged that he continues to smoke 
cigarettes. 

The most recent report of VA cardiology and hypertension 
examination, conducted in January 2000, noted that the 
veteran denied ever having recurrent severe chest pain, heart 
failure, recurrent myocardial infarction, peripheral edema, 
transient ischemic episodes, orthopnea, or claudication, but 
asserted that he experiences daily fleeting chest pain, non 
exertional and lasting less than a minute.  He noted that he 
had been told that his complaints of occasional shortness of 
breath and night sweats were probably due to anxiety; that he 
had refused medication for those symptoms; and that he 
continues to drink and to smoke.  He indicated that his blood 
pressure averages about 140/90, and that he takes medication 
for control of hypertension.  The Board notes that blood 
pressure readings which are predominantly 140/90 do not 
warrant constitute a compensable disability based upon 
hypertension, although the fact that the veteran is required 
to take daily medication for control of blood pressure 
warrants a minimum rating of 10 percent under the criteria in 
effect prior to an on and after January 12, 1998.

A stress echocardiogram in January 2000 revealed 90 percent 
of the predicted heart rate and maximum heart rate of 169 per 
minute, without chest pain or shortness or breath, and a 
resting EKG showed a normal sinus rhythm, an ejection 
fraction of 60 percent, without change on exercise, and was 
otherwise within normal limits.  The echocardiogram was 
negative for ischemia, and a fair exercise capacity was 
shown.  The diagnoses were coronary artery disease, status 
post myocardial infarction, with reports of daily fleeting 
episodes of atypical chest pain, and no evidence of cardiac 
hypertrophy, dilatation, or congestive heart failure.  His 
hypertension was shown to be under fair control on his 
current medication.  

Applying the criteria for evaluating coronary artery disease, 
status post myocardial infarction, with hypertension, the 
Board notes that the veteran has had only the single 
myocardial infarction in September 1995, without recurrence; 
that his stress test in April 1997 was negative; and that the 
medical evidence of record shows that his service-connected 
residuals of coronary artery disease, status post myocardial 
infarction, with hypertension and hypercholesterolemia, are 
currently manifested by evidence of an old inferior 
myocardial infraction, without objective clinical findings of 
congestive heart failure, dyspnea, fatigue, angina, 
dizziness,  syncope, or X-ray evidence of cardiac hypertrophy 
or dilatation on EKG or X-ray, and with well-preserved 
exercise tolerance and a very mild degree of superimposed 
ischemia.  

Based upon the firegoing, and for the reasons and bases 
states, the Board finds that a rating in excess of the 
currently assigned 10 percent evaluation for service-
connected residuals of coronary artery disease, status post 
myocardial infarction, with hypertension and 
hypercholesterolemia, is not warranted.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities at issue 
present such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for muscle tension headaches is denied.

A rating in excess of 10 percent for service-connected 
tinnitus, is denied.  

An increased (compensable) rating for service-connected 
defective hearing of the left ear, is denied.

A rating in excess of 10 percent for service-connected 
coronary artery disease, status post myocardial infarction, 
with hypertension and hypercholesterolemia, is denied. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

